United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 13-1397
                    ___________________________

                            Deborah Ann Francis

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

           Jeffrey Shorba; Mark Thompson; Leah Wermerskirchen

                  lllllllllllllllllllll Defendants - Appellees
                                   ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                         Submitted: October 2, 2013
                           Filed: October 9, 2013
                               [Unpublished]
                               ____________

Before SMITH, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Deborah Francis appeals from the district court’s1 adverse grant of summary
judgment in her 42 U.S.C. § 1983 action alleging that the grand jury selection process
in Minnesota’s Fourth Judicial District violates the Fourteenth Amendment. Upon
careful de novo review, see Schoelch v. Mitchell, 625 F.3d 1041, 1045-46 (8th Cir.
2010) (standard of review), we agree with the district court’s reasons for concluding
that Francis failed to establish a prima facie case for a Fourteenth Amendment
violation. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Arthur J. Boylan, United States Magistrate Judge for the District of Minnesota.

                                         -2-